DETAILED ACTION
Claims 1, 3, 9, 10 and 16 have been amended.
Claims 23 are added new.
Claims 4, 12 and 17 are canceled.
Claims 1 – 3, 5 – 11, 13 – 16 and 18 – 23 have been examined and are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 – 3, 5, 10, 13, 15 – 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0131765 to Puleston et al. (hereinafter Puleston) in view of US Patent No. 10,360,421 to Farrell.

Claim 1, Puleston discloses (¶18) an asset intelligence platform, and it includes:
a transceiver exchanging communications data with a wireless computing device in a wireless network; Puleston discloses (¶41) RF asset tags communicates through multiple antennas over a wireless network with the asset intelligence platform using wireless communications protocols (¶46) a first asset tag integrated into the network device (Puleston discloses ¶93 tags that are chips which may be embedded in or on assets) comprising one or more environmental sensors embedded in the asset tag communicating environmental data external and internal to the network device to a network management server of the wireless network (Puleston discloses (¶41, ¶56, ¶75, ¶84, ¶101) sensors within tags that captures data and wirelessly transmits environmental information data associated with an asset to the network server gateways such as the asset intelligence platform) in conjunction with location information obtained from the first asset tag (Puleston discloses (¶68) communicating the location GPS information data from the asset tags) the network device and the asset tag creating at least a portion of a sensory network (Puleston discloses (¶40, ¶41, ¶46) asset tags and asset communicates through a wireless communications protocol over a wireless network with the asset intelligence platform i.e. establishing a sensory network) 
the sensory network further comprising a second asset tag communicating additional location information of a neighboring network device (Puleston discloses (¶93) tags and chips (embedded in or on assets) and other wireless devices allows communication among assets, with assets, or about assets. Assets may be surrounded by other assets or sensors, which facilitate production of information about the asset or its environment (which may be stored on a tag, chip, or the like that is disposed in, on, or near the asset) and facilitate communication between the asset and remote systems, such as cloud IoT platforms, enterprise systems, or the like.)
Puleston does not explicitly discloses the environmental data communicated by the first asset tag is imputed to the neighboring network device when sufficiently proximate to the network device. However, in an analogous art, Farrell teaches: 
 a second asset tag communicating additional location information of a neighboring network device to which the environmental data communicated by the first asset tag is imputed to the neighboring network device when sufficiently proximate to the network device; Farrell discloses asset tag device 105A uses RSSI triangulation to determine the location of the asset 104 by identifying a location of beacon device 102 in proximity of the asset 104 (Col. 4, Line 57 to Col. 5, line 27) and the hub 106 communicates with the asset tag device 105A to impute and determine information about the neighboring asset 104 such as location information, asset management information (Col. 11, line 51 to Col. 12, line 8).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine a transceiver exchanging communications data with a wireless computing device in a wireless network, a first asset tag integrated into the network device, comprising one or more environmental sensors embedded in the asset tag communicating environmental data external and internal to the network device to a network management server of the wireless network, in conjunction with location information obtained from the first asset tag, the network device and the asset tag creating at least a portion of a sensory network, the sensory network further comprising a second asset tag communicating additional location information of a neighboring network device, as disclosed by Puleston, the environmental data communicated by the first asset tag is imputed to the neighboring network device when sufficiently proximate to the network device, as taught by Farrell, for the purpose of implementing asset management system that may help an entity design, deploy, operate, maintain, track, upgrade, and/or dispose of assets (¶Col. 1, Lines 38-40).

Claim 2, Puleston in view of Farrell discloses all the elements of claim 1. Further, they discloses:
comprising one of a wireless access point or a network switch; Puleston discloses (¶40) that the network computing devices includes wireless access points such as laptops, netbooks, cell phones, mobile phones, music players, readers, and commercially available gateway devices (¶46).

Claim 3, Puleston in view of Farrell discloses all the elements of claim 1. Further, they discloses:
wherein the asset tag comprises a location engine broadcasting location information indicative of a location of the network device in the wireless network in conjunction with the environmental data; Puleston discloses (¶68, ¶101) that asset tags 102 communicates the location GPS data, the temperature and the moisture data with the asset intelligence platform 5802. The asset intelligence platform displays location information indicative of location of the asset (¶59).

Claim 5, Puleston in view of Farrell discloses all the elements of claim 1. Further, they discloses:
wherein the wireless network further comprises a syslog server receiving at least one of the environmental data and the location information from the network device, and forwarding the at least one of the environmental data and the location information to the network management server; Puleston discloses (¶54) an information hub 5864 that receives environmental data and the location information from various devices and provides a connection to route data to the network management server (i.e. asset intelligence platform 5802) and facilitates the use of data by applications.

Claim 10, do not teach or further define over the limitations in claim 1. Therefore, claim 10 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 13, do not teach or further define over the limitations in claim 2. Therefore, claim 13 is rejected for the same rationale of rejection as set forth in claim 2.

Claim 15, Puleston in view of Farrell discloses all the elements of claim 10. Further, they discloses:
receiving instructions regarding one or more parameters setting forth operating characteristics of the one or more environmentally aware asset tags; Puleston discloses (¶64 and ¶146) that a user may set up the tag data (e.g., EPCs, number of tags, groups of tags), reader settings and configurations, communication pathways, database structures, and the like, and test and verify that the tagged asset environment is configured. The user can manage asset types, and manage settings (¶236, ¶345).

Claim 16, do not teach or further define over the limitations in claim 1. Therefore, claim 16 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 17, Puleston in view of Farrell discloses all the elements of claim 16. Further, they discloses:
wherein the one or more network devices comprising the sensory network include at least one of an access point in which at least a first environmentally aware asset tag is integrated, a network switch in which at least a second environmentally aware asset tag is integrated, and an asset tag associated with an asset of an enterprise operating the sensory network; Puleston discloses establishing a sensory network in (¶40) when asset tags 102 and asset 5806 communicates (¶46) through a wireless communications protocol over a wireless network with the asset intelligence platform. Puleston discloses (¶68, ¶84) that Tags 102 comprises of sensors 138A that provide vital environmental information (e.g. temperature/moisture sensor data and location data) associated with an asset, and this sensor data is securely collected and transferred through the gateway 138C. The user may reconfigure the tag to changing data requirements and applications. Puleston discloses (¶17) many endpoint devices associated with assets, such as asset tags, such as RFID tags, typically contain an EPC (electronic product code or equipment production code) number, which identifies the item being tagged. This number is commonly composed of a manufacturer's ID, an identifying part number, and a serial number. The EPC number is often programmed as part of the asset tagging process so that serialization can be controlled and correlated with other identification schemes. Assets 5806 may include any of the devices, machines, systems, articles of manufacture, tools, instruments, vehicles, components, parts, or other items described (¶43). Puleston discloses (¶41, ¶75, ¶84) that Tags 102 comprises of sensors 138A that provide vital environmental information associated with an asset, and this sensor data is collected and transferred through the gateway 138C. The user may reconfigure the tag to changing data requirements and applications. For example, a tag may be mounted to a car, under the hood, to perform a single function, the collection of data from a moisture sensor (¶101).

Claim 18, Puleston in view of Farrell discloses all the elements of claim 17. Further, they discloses:
wherein each of the at least first and second environmentally aware asset tags are associated with unique identifiers enabling selective environmental data collection; Puleston discloses (¶83) a globally unique tag ID number may be stored on a tag or other chip during manufacturing that is written to a memory location that can never be modified.

Claim 19, Puleston in view of Farrell discloses all the elements of claim 16. Further, they discloses:
wherein performing the license management comprises notifying the network management server of a license assignment to a syslog application that intermediately receives the environmental data messages prior to transmission to the network management server; Puleston discloses (¶54) that information hub 5864 acts as a software management layer and manages licensing information, application settings, collects environmental data and the location information, facilitates use of data by applications, and routes the data to asset intelligence platform 5802. Before the initialization the application checks for validation of license, version, asset type and device registration (¶161 and ¶347).

Claim 21, Puleston in view of Farrell discloses all the elements of claim 1. Further, Puleston teaches:
wherein the initializing the network device comprises verifying components of the network device are operational; Puleston discloses commissioning the asset devices ¶162-¶166 based on the collected asset reports and checking the tag data of assets for attributes such as ‘expiration date’ or ‘due for service’ ¶139-¶142. In a process verification activity, tag data is read to verify that previous steps in an operational process have taken place, and items can be double-checked for their status before they move on to another process or environment.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0131765 to Puleston, in view of US Patent No. 10,360,421 to Farrell and in view of US Patent Application Publication No. 2017/0041231 to Seed et al. (hereinafter Seed).

Claim 6, Puleston in view of Farrell discloses all the elements of claim 5. Further, they discloses:
pursuant to notifying the network management server of a license assignment to a syslog application, the syslog application consuming the environmental data and the location information from the network device and forwarding the environmental data and the location information to the syslog server; Puleston discloses (¶54) that information hub 5864 acts as a software management layer and manages licensing information, application settings, collects environmental data and the location information, facilitates use of data by applications, and routes the data to asset intelligence platform 5802. Before the initialization the application checks for validation of license, version, asset type and device registration (¶161 and ¶347).
Puleston in view of Farrell does not explicitly disclose wherein the network device receives an OpenFlow configuration from the network management server. However, in an analogous art, Seed teaches: 
wherein the network device receives an OpenFlow configuration from the network management server; Seed teaches (¶145-¶148) OpenFlow capable switches and routers that interconnects with an IoT device, gateway, server and backend application for the collection and transport of network data using the network management protocols such as OpenFlow.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine pursuant to notifying the network management server of a license assignment to a syslog application, the syslog application consuming the environmental data and the location information from the network device and forwarding the environmental data and the location information to the syslog server, as disclosed by Puleston in view of Farrell, and wherein the network device receives an OpenFlow configuration from the network management server, as taught by Seed, for the purpose of implementing methods, systems, and apparatuses that enable applications to perform end-to-end communication with targeted M2M/IoT devices in a manner which meets their E2E QoS requirements (¶34).

Claim 7, Puleston in view of Farrell in view of Seed discloses all the elements of claim 6. Further, they discloses:
establishing an OpenFlow connection with an OpenFlow controller operatively connected to the syslog application through which the environmental data and the location information pass; Seed teaches (¶145) specifications of an OpenFlow controller that uses service layer connection manager function to communicate with a underlying network connection manager implemented on an OpenFlow capable Switch or Router. Seed teaches (Fig. 11) a System 150 that includes IoT servers, IoT gateways and devices interconnected to one another through wireless network and E2E communications between sensors and the applications. The M2M service layer, running across the devices, gateways, and other servers of the system, supports functions such as, data collection from environmental sensors such as accelerometer (¶168), device management and location tracking, and provides these functions as services to the M2M applications (¶157).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0131765 to Puleston, in view of US Patent No. 10,360,421 to Farrell and in view of US Patent Application Publication No. 2017/0272316 to Johnson et al. (hereinafter Johnson).

Claim 8, Puleston in view of Farrell discloses all the elements of claim 1. Puleston in view of Farrell does not explicitly discloses obtaining an Internet Protocol (IP) address of the network management server from a dynamic host configuration protocol server upon initial bootup, and downloading a network configuration. However, in an analogous art, Johnson teaches (¶26) methods for deploying and maintaining Internet-connected networked devices and further includes:
obtaining an Internet Protocol (IP) address of the network management server from a dynamic host configuration protocol server upon initial bootup, and downloading a network configuration; Johnson teaches that DHCP is an automatic configuration protocol for IP networks and when a new device connects to a network, the DHCP server assigns an IP address to the client (¶191) and the initial configurations are also provided when a new device is powered on (¶298, ¶305).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine an asset intelligence platform for organizing information collected and stored with respect to large fleets of asset, with capabilities for providing improved intelligence and security in the local environment of an asset, in the network and in remote locations, as disclosed by Puleston in view of Farrell, and obtaining an Internet Protocol (IP) address of the network management server from a dynamic host configuration protocol server upon initial bootup, and downloading a network configuration, as taught by Johnson, for the purpose of automatically detecting any un-configured device on the network, configuring the device, and linking it to an account associated with the service (¶299).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0131765 to Puleston, in view of US Patent No. 10,360,421 to Farrell and in view of US Patent Application Publication No. 2017/0118187 to EL Khoury et al. (hereinafter Khoury).

Claim 9, Puleston in view of Farrell discloses all the elements of claim 1. Puleston in view of Farrell does not explicitly discloses generating one or more event handlers in response to a failure event during the mutual authentication performed between the network device and the network management system. However, in an analogous art, Khoury teaches (¶17) techniques for providing efficient spoofing protection for reliable authentication capabilities for the network-connected things(s) which further includes:
generating one or more event handlers in response to a failure event during the mutual authentication performed between the network device and the network management system; Khoury teaches (Figs. 2, 7 and ¶30) the hub 104 communicates with large number of network-connected things 106 and executes spoofing protection protocol for verifying a message received over a network from a network-connected thing that includes ID and credentials and this may be matched to the stored ID/credentials to identify a spoofed thing 110 illicitly representing the network-connected thing 106. The message handler raises an alarm and initiates analysis or corrective action for failed authentication (¶61).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine an asset intelligence platform for organizing information collected and stored with respect to large fleets of asset, with capabilities for providing improved intelligence and security in the local environment of an asset, in the network and in remote locations, as disclosed by Puleston in view of Farrell, and generating one or more event handlers in response to a failure event during the mutual authentication performed between the network device and the network management system, as taught by Khoury, for the purpose of implementing inexpensive, reliable, scalable, and customizable protection against spoofing attacks, without requiring specialized or advanced hardware and associated cryptographic techniques, and leveraging native/existing functionalities and capabilities of the network-connected thing (¶38). 

Claim 11, do not teach or further define over the limitations in claim 9. Therefore, claim 11 is rejected for the same rationale of rejection as set forth in claim 9.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0131765 to Puleston, in view of US Patent No. 10,360,421 to Farrell, and in view of US Patent Application Publication No. 2018/0123888 to Andrews.

Claim 14, Puleston in view of Farrell discloses all the elements of claim 10. Further, they discloses:
wherein the collection and transmission of the environmental data occurs; Puleston discloses (¶54) an information hub 5864 that receives environmental data and the location information from various devices and provides a connection to route data to the network management server (i.e. asset intelligence platform 5802) and facilitates the use of data by applications.
Puleston in view of Farrell does not explicitly disclose using a REST application programming interface (API) and simple network management protocol (SNMP) daemon. However, in an analogous art, Andrews teaches:
 using a REST application programming interface (API) and simple network management protocol (SNMP) daemon; Andrews teaches (¶48) that users add devices to database and the system collects information that identifies the devices using the IP address, management, session or control protocol, such as Telnet, SSH, SNMP, HTTP, Python, Rest API, and OpenFlow. The resources can be abstracted and controlled, and automated via rest API call (¶84).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the collection and transmission of the environmental data, as disclosed by Puleston in view of Farrell, using a REST application programming interface (API) and simple network management protocol (SNMP) daemon, as taught by Andrews, for the purpose of implementing a method comprising collecting information on one or more network devices, where each of the one or more network devices have one or more attributes, storing the collected information in a database, mapping the stored information to abstracted values, wherein the abstracted values comprise one or more abstracted device types and one or more abstracted device attributes corresponding to the abstracted device types and presenting the mapped information to a user for selection (¶5).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0131765 to Puleston, in view of US Patent No. 10,360,421 to Farrell, and in view of US Patent Application Publication No. 2017/0063566 to Seminario et al. (hereinafter Seminario).

Claim 20, Puleston in view of Farrell discloses all the elements of claim 19. Further, they discloses:
the environmental data messages pass on to the network management server; Puleston discloses (¶54) that information hub 5864 acts as a software management layer and manages licensing information, application settings, collects environmental data and the location information, facilitates use of data by applications, and routes the data to asset intelligence platform.
Puleston in view of Farrell does not explicitly disclose wherein the syslog application is operatively connected to one of a syslog server external to the sensory network or a syslog server instance in the network management server. However, in an analogous art, Seminario teaches:
wherein the syslog application is operatively connected to one of a syslog server external to the sensory network or a syslog server instance in the network management server; Seminario teaches (¶196) that the electronic devices sends event messages to an operatively connected external logging server e.g., a syslog server (Fig. 23).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the environmental data messages pass on to the network management server, as disclosed by Puleston in view of Farrell, and wherein the syslog application is operatively connected to one of a syslog server external to the sensory network or a syslog server instance in the network management server, as taught by Seminario, for the purpose of implementing various security techniques for the internet-of-things intelligent electronic devices based on the sensitivity of the data (¶133). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0131765 to Puleston, in view of US Patent No. 10,360,421 to Farrell, and in view of US Patent Application Publication No. 2014/0266669 to Fadell et al. (hereinafter Fadell).

Claim 21, Puleston in view of Farrell discloses all the elements of claim 1. Puleston in view of Pettigrew does not explicitly disclose wherein the environmental data comprises data on temperature, motion, air quality, and particulate matter. However, in an analogous art, Fadell teaches:
wherein the environmental data comprises data on temperature, motion, air quality, and particulate matter; Fadell discloses sensor devices to collect environmental data related to temperature (¶190), motion (¶72), air quality and particulate matter, dust, pollen, mold etc. (¶172).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine a transceiver exchanging communications data with a wireless computing device in a wireless network, an asset tag integrated into the network device, comprising one or more environmental sensors embedded in the asset tag communicating environmental data external and internal to the network device to a network management server of the wireless network, in conjunction with location information obtained from the asset tag, the network device and the asset tag creating at least a portion of a sensory network and wherein the network device and the network management server are mutually authenticated with each other by exchanging respective certificates for authentication, as disclosed by Puleston in view of Farrell, wherein the environmental data comprises data on temperature, motion, air quality, and particulate matter, as taught by Fadell, for the purpose of implementing plurality of devices, including intelligent, multi-sensing, network-connected devices, that communicate with each other and/or with a central server or a cloud-computing system to provide any of a variety of useful home security objectives (¶1).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0131765 to Puleston, in view of US Patent No. 10,360,421 to Farrell, and in view of US Patent Application Publication No. 2014/0101439 to Pettigrew et al. (hereinafter Pettigrew).

Claim 23, Puleston in view of Farrell discloses all the elements of claim 10. Puleston in view of Farrell does not explicitly disclose performing mutual authentication of the sensory network and the network management server by exchanging certificates respectively associated with the sensory network and the network management server. However, in an analogous art, Pettigrew teaches:
performing mutual authentication of the sensory network and the network management server by exchanging certificates respectively associated with the sensory network and the network management server; Pettigrew (Figs. 2 – 4) discloses a server device may authenticate a client device and/or a client device may authenticate a server device using certificates. Authentication credentials may be exchanged by the server device and the client device to enable mutual authentication. Upon authentication of the connection between the server device and the client device, authenticated communications is exchanged between the server device and the client device.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine a transceiver exchanging communications data with a wireless computing device in a wireless network, a first asset tag integrated into the network device, comprising one or more environmental sensors embedded in the asset tag communicating environmental data external and internal to the network device to a network management server of the wireless network, in conjunction with location information obtained from the first asset tag, the network device and the asset tag creating at least a portion of a sensory network, the sensory network further comprising a second asset tag communicating additional location information of a neighboring network device, and the environmental data communicated by the first asset tag is imputed to the neighboring network device when sufficiently proximate to the network device, as disclosed by Puleston in view of Farrell, and performing mutual authentication of the sensory network and the network management server by exchanging certificates respectively associated with the sensory network and the network management server, as taught by Pettigrew, for the purpose of implementing systems for authentication between networked devices (¶1).

Response to Arguments

Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, filed on 09/23/2022 with respect to Claims 1 – 3, 5 – 11, 13 – 16 and 18 – 23 have been fully considered and they are persuasive. Hence, the 35 USC § 103 rejection is withdrawn. However, based on the amendments and the newly introduced limitations, the Examiner updated the search and uses a new reference, Farrell Patent No. 10360421, for the 35 USC § 103 rejection.
In response to applicant’s argument, “asset tags of Puleston are not analogous to the asset tags of this Application where the asset tags are integrated into the network devices in the wireless network,” the Examiner notes that asset tags are analogous and similar as Puleston discloses (¶68, ¶93, ¶101) tags that are chips which are embedded in or on assets i.e. the network devices and communicate the information about the asset or its environment (such as location, moisture, temperature etc.) to the remote systems, cloud IoT platforms, enterprise systems.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christopher L. Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451	

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451